UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from …………… to …………… Commission file number 1- 33867 TEEKAY TANKERS LTD. (Exact name of Registrant as specified in its charter) Republic of The Marshall Islands (Jurisdiction of incorporation or organization) Not Applicable (Translation of Registrant’s name into English) 4th floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Roy Spires 4th floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08, Bermuda Telephone: (441) 298-2530 Fax: (441) 292-3931 (Contact information for company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Class A common stock, par value of $0.01 per share New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 12,500,000 shares of Class A common stock, par value of $0.01 per share. 12,500,000 shares of Class B common stock, par value of $0.01 per share. 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] International Financial Reporting Standards as issued by the International Accounting Standards Board [] Other [] If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 [] Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] 2 TEEKAY TANKERS LTD. INDEX TO REPORT ON FORM 20-F Page PART I. Item 1. Identity of Directors, Senior Management and Advisors Not applicable Item 2. Offer Statistics and Expected Timetable Not applicable Item 3. Key Information 5 Item 4. Information on the Company 18 Item 4A. Unresolved Staff Comments Not applicable Item 5. Operating and Financial Review and Prospects 26 Item 6. Directors, Senior Management and Employees 34 Item 7. Major Shareholders and Related Party Transactions 38 Item 8. Financial Information 42 Item 9. The Offer and Listing 43 Item 10. Additional Information 43 Item 11. Quantitative and Qualitative Disclosures About Market Risk 45 Item 12. Description of Securities Other than Equity Securities Not applicable PART II. Item 13. Defaults, Dividend Arrearages and Delinquencies 46 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 46 Item 15. Controls and Procedures 46 Item 16A. Audit Committee Financial Expert 47 Item 16B. Code of Ethics 47 Item 16C. Principal Accountant Fees and Services 47 Item 16D. Exemptions from the Listing Standards for Audit Committees 47 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 47 PART III. Item 17. Financial Statements Not applicable Item 18. Financial Statements 48 Item 19. Exhibits 48 Signatures 49 3 PART I This Annual Report should be read in conjunction with the consolidated financial statements and accompanying notes included in this report. In addition to historical information, this Annual Report contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements relate to future events and our operations, objectives, expectations, performance, financial condition and intentions. When used in this Annual Report, the words "expect," "intend," "plan," "believe," "anticipate," "estimate" and variations of such words and similar expressions are intended to identify forward-looking statements. Forward-looking statements in this Annual Report include, in particular, statements regarding: · our ability to pay dividends on our common stock; · our future financial condition or results of operations and our future revenues and expenses; · general market conditions and shipping market trends, including charter rates and factors affecting supply and demand; · expected compliance with financing agreements and the expected effect of restrictive covenants in such agreements; · future oil prices, production and refinery capacity; · expansion of our business and additions to our fleet; · planned capital expenditures and the ability to fund capital expenditures from external financing sources; · the need to establish reserves that would reduce dividends on our common stock; · future supply of, and demand for, oil; · the ability to leverage Teekay Corporation’s relationships and reputation in the shipping industry; · the expected benefits of participation in the Teekay Pool; · the ability to maximize the use of vessels, including the redeployment or disposition of vessels no longer under time charters; · operating expenses, availability of crew, number of off-hire days, drydocking requirements and insurance costs; · the expected cost of, and our ability to comply with, governmental regulations and maritime self regulatory organization standards applicable to our business; · the anticipated impact of future regulatory changes or environmental liabilities; · incremental general and administrative expenses as a public company and expenses under service agreements with other affiliates of Teekay Corporation; · the anticipated taxation of our company and distributions to our stockholders; · the expected lifespan of our vessels; · the expected demand in the oil shipping sectors in general and the demand for tankers in particular; · customers’ increasing emphasis on environmental and safety concerns; · anticipated funds for liquidity needs and the sufficiency of cash flows; · our use of interest rate swaps to reduce interest rate exposure; · the expected effect of off-balance sheet arrangements; and · our business strategy and other plans and objectives for future operations. Forward-looking statements include, without limitation, any statement that may predict, forecast, indicate or imply future results, performance or achievements, and may contain the words believe, anticipate, expect, estimate, project, will be, will continue, will likely result, or words or phrases of similar meanings. These statements involve known and unknown risks and are based upon a number of assumptions and estimates that are inherently subject to significant uncertainties and contingencies, many of which are beyond our control. Actual results may differ materially from 4 those expressed or implied by such forward-looking statements. Important factors that could cause actual results to differ materially include, but are not limited to, those factors discussed below in Item3: Key Information—Risk Factors and other factors detailed from time to time in other reports we file with the SEC. We do not intend to revise any forward-looking statements in order to reflect any change in our expectations or events or circumstances that may subsequently arise. You should carefully review and consider the various disclosures included in this Annual Report and in our other filings made with the SEC that attempt to advise interested parties of the risks and factors that may affect our business, prospects and results of operations. Item 1.Identity of Directors, Senior Management and Advisors Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information Selected Financial Data The following tables present, in each case for the periods and as of the dates indicated, summary: · historical financial and operating data of Teekay Tankers Predecessor; and · financial and operating data of Teekay Tankers Ltd. (sometimes referred to as the Company, we or us) since its initial public offering on December 18, 2007. The summary historical financial and operating data has been prepared on the following basis: · the historical financial and operating data of Teekay Tankers Predecessor as at and for the years ended December 31, 2003 and 2004 are derived from the unaudited combined, carve-out financial statements of Teekay Tankers Predecessor; · the historical financial and operating data of Teekay Tankers Predecessor as at and for the years ended December 31, 2005 and 2006 are derived from the audited combined, carve-out financial statements of Teekay Tankers Predecessor; · the historical financial and operating data of Teekay Tankers Predecessor for the period from January1, 2007 to December 17, 2007 are derived from the audited combined, carve-out financial statements of Teekay Tankers Predecessor; and · the historical financial and operating data of Teekay Tankers Ltd. as at December 31, 2007 and for the period from December 18, 2007 to December 31, 2007 reflect its initial public offering and are derived from the audited consolidated financial statements of the Company. The initial public offering and certain other transactions that occurred during 2007 have affected our historical performance or will affect our future performance.
